Title: To John Adams from Sebastian Bauman, 29 May 1797
From: Bauman, Sebastian
To: Adams, John



Sir
New York May 29th: 17 97

I have taken the liberty to inclose to you a pamphlet containing a statement of the cause of the resignation of all the Officers of the Regiment of Artillery of the City and County of New York, which I had the honor to Command and which I hope will do away any unfavourable impressions our proceedings may have made in the mind of the Public—
I am Sir, /  with great Respect /  your Obedt. and very /  Humbl. Servt.

S. Bauman